DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments to the claim.  

Allowable Subject Matter
Claims 1, 2, 5-8, 10, 19, 20, and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, Lee teaches an optical communication system (see the rejection of claim 1 in the previous Action), and Lee at FIG. 7, step 212, teaches the first optical transceiver stops outputting the first optical signal in a case where the second optical signal is not received successfully from the optical fiber even after executing the wavelength switching a predetermined number of times.  
However, the prior art of record fails to teach, in combination with other claim limitations, in a case where the second optical transceiver is connected after stopping the outputting of the first optical signal, the connected second optical transceiver outputs the second optical signal to the optical fiber while switching a wavelength of the second optical signal, the first optical transceiver identifies the wavelength of the received second optical signal when the wavelength of the second optical signal is switched to a receivable wavelength, and outputs an optical signal having a wavelength determined on a basis of an identification result to the optical fiber as the first optical signal, and when the second optical transceiver receives the first optical signal from the optical fiber, the second optical transceiver stops switching the wavelength of the second optical signal.
Regarding claim 19 Lee teaches an optical communication method (see the rejection of claim 19 in the previous Action), and Lee at FIG. 7, step 212, teaches stopping the outputting of the first optical signal in a case where the second optical signal is not received successfully from the optical fiber even after executing the wavelength switching a predetermined number of times.  
However, the prior art of record fails to teach, in combination with other claim limitations, in a case where the second optical transceiver is connected after the outputting of the first optical signal is stopped, by the second optical transceiver third outputting the second optical signal to the optical fiber while switching a wavelength of the second optical signal; by the first optical transceiver, identifying the wavelength of the received second optical signal when the wavelength of the second optical signal is switched to a receivable wavelength, and fourth outputting an optical signal having a wavelength determined on a basis of an identification result to the optical fiber as the first optical signal; and by the second optical transceiver when the second optical transceiver receives the first optical signal from the optical fiber, stopping the switching of the wavelength of the second optical signal.
Regarding claim 26 Lee teaches a non-transitory CRM storing a first program causing a control computer provided in an optical transceiver to perform particular functionality (see the rejection of claim 26 in the previous Action).  
However, the prior art of record fails to teach, in combination with other claim limitations, stopping the outputting of the first optical signal in a case where the second optical signal is not received successfully from the optical fiber even after switching the wavelength of the first optical signal a predetermined number of times; and identifying the wavelength of the received second optical signal when the wavelength of the second optical signal is switched to a receivable wavelength after the outputting of the first optical signal is stopped, and outputting an optical signal having a wavelength determined on a basis of an identification result to the optical fiber as the first optical signal.
The most relevant art of record is discussed below.
US 2013/0004174 (Lee) at FIG. 1B teaches an optical communication system (FIG. 1B: PON system) comprising: a first optical transceiver configured to output a first optical signal (FIG. 1B: one of ONUs 30); a second optical transceiver opposing the first optical transceiver and configured to output a second optical signal (FIG. 1B: one of OLTs 10); and an optical fiber that acts as a medium for carrying single-fiber bi-directional communication between the first optical transceiver and the second optical transceiver (FIG. 1B: several instances of a single fiber carrying bi-directional communication between ONU 30 and OLT 10), wherein the first optical transceiver outputs the first optical signal to the optical fiber while switching a wavelength of the first optical signal ([0045]: “… during the ONU activation process, wavelength tuning may be required …”; FIG. 7: step 204 “output λn”, step 208 “n=n+1”, step 204 “output λn”; see [0087]-[0091]), the second optical transceiver identifies the wavelength of the received first optical signal when the wavelength of the first optical signal is switched to a receivable wavelength and outputs an optical signal having a wavelength determined on a basis of an identification result to the optical fiber as the second optical signal (FIG. 7: step 206 “Rx receive optical power?”, step 206 “yes” branch; FIG. 8: OLT sends “OLT response”; FIG. 8: OLT IDs a receivable λ and sends “OLT Response”; see [0092]-[0095]), and when the first optical transceiver receives the second optical signal from the optical fiber, the first optical transceiver stops switching the wavelength of the first optical signal (FIG. 7: step 207 “yes” branch, step 213 “fix wavelength”; [0091]: “the wavelength initialization process is completed by fixing the corresponding wavelength and storing the setting values”; FIG. 5: λ3 process; [0084]: “… performs .lamda..sub.3 process using .lamda..sub.3-wavelength light as an operating wavelength, wherein an operation wavelength (.lamda..sub.3) matches the wavelength assigned to port 3, and thus the wavelength initialization process can be normally completed.”). 

FIG. 1B is reproduced for reference:

    PNG
    media_image1.png
    786
    463
    media_image1.png
    Greyscale

Optical Fiber.
Regarding the optical fiber, FIG. 1B shows an optical connection between the ONUs 30 and the OLTs 10.  Furthermore, FIG. 2 shows that optical fiber was known for making optical connections the use of optical fiber was known.  See also:
[0005] In response to the development of optical communication technology and a sharp increase in the demand of Internet services, basic research on an optical subscriber network has been conducted since the early 2000s, and currently the introduction of a broadband subscriber network, such as Fiber To The Home (FTTH) and Fiber To The Office (FTTO), which connects a remote station or a central office (CO) with a subscriber through an optical fiber, is actively in progress. Recently, research on technology for the next-generation, high-speed, high-capacity optical subscriber network has been actively carried out in response to the phenomenal traffic growth due to the proliferation of mobile Internet protocol (IP) terminals, such as a smart phone and a tablet computer, the commercialization of IPTV services, and the spread of multimedia broadcasting/streaming services over the Internet.

[0114] Moreover, the exemplary embodiments of the present invention are easy to apply to products through a simple technical implementation, while accomplishing price competitiveness by utilizing existing elements of conventional products, and secure more space within an optical transceiver OTRx, as compared with the conventional technology. Further, the embodiments of the present invention can provide compatibility with products by other manufacturers and flexible network application of the optical transceiver OTRx, reduce energy consumption by the optical transceiver OTRx at a remote station, and maintain the intensity of light input to an optical fiber at a low level, and thus the optical fiber management stability can be increased.
In other words, it was known to use optical fiber for communicating optical signals. 
 
Wavelength Determined on a Basis of an Identification Result.
Regarding the OLT wavelength determined based on the ID result from the ONU signal, this would have been obvious when using an AWG as the ODN 20.  In other words, a particular wavelength or wavelengths is required to pass through the AWG between the OLT and a particular ONU.  See, for example,
[0045] In the MW PON system including the splitter-based ODN 20, a new ONU, for example ONU 30.sub.--k, which is to be installed in the system, is activated only when an initial wavelength is assigned thereto. The initial wavelength may include a downstream wavelength and an upstream wavelength. The initial wavelength assignment, that is, the wavelength initialization is prerequisite to activation of the new ONU 30.sub.--k. In a case where the new ONU 30.sub.--k is installed in the ODN 20, the initial downstream and upstream wavelengths should be automatically and separately assigned between the OLT 10 and the new ONU 30.sub.--k. The wavelength assignment process may be performed as a part of the process for activating the new ONU 30.sub.--k. For an appropriate communication with the OLT 10, the ONU downstream wavelength and upstream wavelength should be specified as soon as possible, and during the ONU activation process, wavelength tuning may be required. In an MW PON system including an Arrayed Wavelength Gating (AWG)-based ODN 20, only one wavelength is allowed to pass through the ODN 20 from the OLT 10 to the ONU 30 or from the ONU 30 to the OLT. In this case, the wavelength assignment may be performed during physical installation process, which will be described in detail below.

[0062] The link setup method, that is, the wavelength initialization method in accordance with the exemplary embodiment of the present invention assumes that wavelength initialization has been performed on OTRx_3T 112 at the remote station 110 and a control unit blocks the light output of a transmitter. This implies that OTRx_3T 112 at the remote station 110 does not need the wavelength initialization process, whereas OTRx_3S 132 at the subscriber side 130 requires the wavelength initialization process. In other words, wavelengths of the OLT are fixed and ONUS have their own designated wavelengths that are determined by AWG (MUX/DEMUX, filter) which is the optical demultiplexer/multiplexer_2 (OD/OM_2) 124 of the optical distribution network 120. In addition, only when the ONU wavelength matches a wavelength of the AWG (MUX/DEMUX, filter), the OLT is enabled to receive an upstream signal (upstream light output). The link initialization (wavelength initialization) by utilizing such characteristics is the basic principle of the exemplary embodiment of the present invention.
This use of an AWG for muxing/demuxing is contrasted with another embodiment that uses a splitter and filter arrangement.  See, for example FIGS. 11A and 11B which illustrate a splitter/filter arrangement to select the proper wavelength for each ONU.  See also, for example:
[0100] As described above, the wavelength assignment process may be applied to an MW PON system including a splitter. The example of the MW PON including a splitter is shown in FIGS. 1A and 1B. By using the splitter in the MW PON system illustrated in FIGS. 1A and 1B, all wavelengths of the signal multiplexed by the OLT are input to the subscriber device, that is, the respective ONUs, with a reduced optical power. Hence, a filter is required to select the wavelength designated to the corresponding ONU. In this case, to maintain colorless properties, the filter may be a tunable wavelength filter.
In other words, at least these two embodiments are contemplated.  When the AWG is used, only a particular wavelength can be transmitted from and received by a particular ONU based on the particular port to which the ONU is connected to the AWG.  When a splitter and (tunable) filter is used, only a particular wavelength can be transmitted from and received by a particular ONU based on the filter used with the ONU.  In either case, the wavelength used by both the ONU and the OLT is set by the AWG, so that communication occurs only when the proper wavelength is used.  See also the set-up process in FIG. 7.


JP 2017-504224 (CE Solutions). teaches that it was known in optical communications systems to transmit optical signals including information indicating the wavelength of the optical signal.  See, for example: Technical Field, second paragraph:
The present invention relates to a system and method for controlling wavelength by exchanging wavelength information between two optical transceivers, particularly between two optical transceivers using the same wavelength band through a single optical fiber.
It specifically teaches to use an optical transceiver to output an optical signal including the wavelength information to an optical fiber.  See, for example, FIG. 4 and the Description of Embodiments, paragraph 11:
The transmission unit 120 also receives the data input signal 160 by the host device through the electrical interface 101 (for example, electrical connector), and obtains the first wavelength information (A) of the wavelength (or transmission wavelength) of the first optical signal 162. One electrical signal 161 (also referred to herein as first wavelength information (A) inserted or added to the first electrical signal 161) is inserted into or added to the data signal 160 to be output, and the first wavelength information (A) Including the first electrical signal 161 is transmitted to the optical transmitter 140.
It also teaches a second optical transceiver which receives the wavelength information.  See, for example, the Description of Embodiments, paragraph 30:
Since the wavelength information is data transmitted to the counterpart optical transceiver, efficient data transmission can be performed in various ways. In one embodiment of the present disclosure, the first wavelength information identifies a first subband of the plurality of subbands from the wavelength band, and the first subband is associated with the first optical signal. That is, the first subband is added to the first optical signal for transmission. Further, the second wavelength information identifies a second subband of the plurality of subbands from the wavelength band, and the second subband is related to the second optical signal. That is, the second subband is added to the second optical signal for transmission. In one embodiment, if the wavelength value is 1550.10 nm, at least 2 bytes or more must be transmitted in order to transmit all the integer and fractional parts of the wavelength value. Therefore, when the wavelength information is converted into information smaller than the wavelength value so as to minimize the size of the package, the transmission capacity can be reduced. As an example, the assigned wavelength band can be divided into a plurality of subbands, and a code value can be assigned to each subband for transmission.
Furthermore, it teaches that the wavelength information can be received, extracted, processed, and used to identify the wavelength of the optical signal.  See, for example, FIG. 4 and the Description of Embodiments, paragraph 12:
The receiving unit 130 acquires or extracts the second wavelength information from the second electrical signal 164 received from the optical receiver 150, transmits the acquired second wavelength information (B) to the processing unit 110, and transmits the data signal to the host. Configured to transmit to 165.
See also the Description of Embodiments, paragraphs 13-14.
It would have been obvious that the wavelength information used in Lee to determine which wavelength to use when transmitting to a particular ONU can be obtained in known ways, such as by outputting wavelength information in an optical signal transmitted from one transceiver, and extracting the wavelength information at another transceiver, as taught in CE Solutions.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the wavelength information will be transmitted with the optical signal and can be extracted and processed to determine the received optical wavelength).
US 2014/0341574 (Yan) at FIG. 3 illustrates a PON including tunable transmitter arrays 302 and receiver 304, using a 4x4 cyclic AWG 308 to connect to ONUs 314.  

    PNG
    media_image2.png
    816
    642
    media_image2.png
    Greyscale

AWG Routing Predefined Wavelengths.
Yan teaches to route predefined wavelengths using the AWG.  See, for example:
[0044]: The 4.times.4 cyclic AWG wavelength router 308 may be configured to route predefined wavelength bands with certain channel spacing received at an input port to a predetermined output port. The 4.times.4 cyclic AWG wavelength router 308 may be configured with a cyclic nature that output wavelengths in a repeating order (e.g. based on input ports) for each of the output ports.

Tunable Transmitter Arrays.
 Yan teaches that the transmitters are tunable.  See, for example:
[0046]: “each of the tunable transmitters 404 may be configured to tune to eight different wavelength bands. In other words, the tunable transmitters 404 may be able to encode and transmit data using eight different optical channels.”
Furthermore, Yan teaches that different transmitters use different wavelengths to send signals on different ODNs to different ONUs.  See, for example, [0007]:
a method for allocating OLT resources at an OLT comprising a first set of transmitters, the method comprising transmitting a first optical signal over a first ODN to a first set of ONUs using one of the transmitters within the first set of transmitters, transmitting a second optical signal over a second ODN to a second set of ONUs using a second transmitter within the first set of transmitters, retuning the one of the transmitters within the first set of transmitters to emit a third optical signal at a different wavelength from the first optical signal, and transmitting the third optical signal over the first ODN, the second ODN, or another ODN based upon the different wavelength.

Receivers Operate at Different Wavelengths.
Yan also teaches that the receivers can receive wavelengths of light within different wavelength bands.  See, for example, the receiver 604 and Demuxes 602 in FIG. 8.  

    PNG
    media_image3.png
    921
    596
    media_image3.png
    Greyscale


Controller.
Yan at FIG. 2 illustrates a Network Element 200 including a Processor 230 and Memory 232.  The Controller controls the emission wavelength channel of each of the optical transmitters in the plurality of nodes such that emission wavelength channels of two different optical transmitters are not transmitted simultaneously to a same receiver via the plurality of AWGs.  More specifically, see, [0037] which teaches that the controller controls the wavelengths of the transmitters:
[0037] Processor 230 may comprise a reconfiguration module 234, which may implement the methods discussed herein, such as scheduling transmission of optical signals over one or more ODNs. The reconfiguration module 234 may determine the current traffic load for each of the ODNs and dynamically allocate a transmitter within a transmitter array to transmit the corresponding optical signal. In other words, the reconfiguration module 234 may select any of the transmitters and instruct the transmitter to be tuned to a specified wavelength in order to transmit optical signals over any one of the ODNs within a PON sub-network.
Yan also teaches wherein each set of components of each node further comprises a plurality of modulators, one modulator for each of the plurality of optical transmitters to modulate light emitted by the optical transmitters.  See, for example, FIG 14 which illustrates transmitters external modulators, and see [0072]: 
“FIG. 14 is a schematic diagram of an embodiment of a tunable transmitter array 1400. The tunable transmitter array 1400 that comprises a plurality of tunable laser with modulators A-M 1402, an optical coupler 1404. The tunable laser with modulator A-M 1402 may be configured to perform external modulation.”).  
See also Yan at FIGS. 3, 4, and 8 which illustrate tunable transmitters and tunable transmitter arrays, and [0034] which teaches that “the term ‘tunable transmitter’ may be interpreted throughout this disclosure to be a tunable laser without a modulator or a tunable laser with a modulator.”
US 2015/0373430 (Kim) at FIGS. 1 and 2 illustrate different embodiments of PONs.


    PNG
    media_image4.png
    776
    398
    media_image4.png
    Greyscale

FIG. 3 teaches a PON using a single OLT 10a series-connected frame converter/mid-span extender 100a.

    PNG
    media_image5.png
    717
    389
    media_image5.png
    Greyscale


FIG. 4 teaches a PON with two levels of ODNs.  In FIG. 4 the frame converter/mid-span extender operates as an OLT for the ODN that follows downstream. 


    PNG
    media_image6.png
    678
    449
    media_image6.png
    Greyscale

The mid-span extender can be a repeater.  See, for example:
[0032] Referring to FIG. 1, a wavelength signal (1577 nm, 1270 nm) output from a 10-Gigabit-capable Optical Line Terminal (XG-OLT) 10a is amplified or re-generated through a mid-span extender 30 of a remote node. The mid-span extender 30 amplifies or re-generates only XG-PON signals.
The frame converter is deframes signals and reframes them with a different protocol.  See, for example Kim at:
[0056] The MAC frame converter 120 includes an Ethernet frame converter 121 with a common XG-ONU MAC chip, and a G-PON frame converter 122 with an existing OLT MAC chip. The Ethernet frame converter 121 converts an XG-PON frame, which is transmitted and received with respect to the XG-OLT 10a, into an Ethernet frame, and the G-PON frame converter 122 converts the Ethernet frame into a G-PON frame. 

[0057] The Ethernet frame converter 120 is registered with the XG-OLT 10a to be allocated with an upstream transmission bandwidth. In addition, an upstream transmission rate of an OLT MAC chip is decided depending on a transmission bandwidth allocated to an XG-ONU MAC chip. That is, frame conversion of the XG-PON into the G-PON is performed when the Ethernet frame converter 121 and the G-PON frame converter 122 are connected directly to each other. 

[0062] In addition, as illustrated in FIGS. 5A and 5B, the frame conversion-based mid-span extender using a common PON MAC chip employs a frame re-generation-based optical/electrical/optical (OEO) conversion technique, thereby enabled to provide a sum of an XG-PON link budget and a G-PON link budget. 
FIG. 5A illustrates this with the different frame converters 121, 122, (i.e., MAC chips) in a MAC frame converter 120.  FIG. 5A also illustrates the different frames and illustrates OLT and ONU modules 130, 110.

    PNG
    media_image7.png
    746
    323
    media_image7.png
    Greyscale


See also FIG. 5B.  In summary, this teaches the use of first and second MAC chips, which deframe a received signal and reframe it into a second frame protocol.  In this way, different protocols can be used on different paths to and from the device.  
US 2007/0237177 (Endo) at FIG. 1 teaches that it was known to use plural PONs together, each with an OLT 10, distributor 107, and ONUs 30.  

    PNG
    media_image8.png
    724
    497
    media_image8.png
    Greyscale

See also FIG. 20.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        A